     Case 2:19-cv-02949-JLS-MRW Document 25 Filed 09/08/20 Page 1 of 1 Page ID #:656



 1
 2
 3
 4
 5
 6
 7
                                                         JS-6
 8
 9           IN THE UNITED STATES DISTRICT COURT
10        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                           Case No. CV 19-2949 JLS (MRW)
13     ROSARIO G.,
14                     Plaintiff,
                                           JUDGMENT
15                v.
16     ANDREW SAUL, Commissioner of
       Social Security.
17
                       Defendant.
18
19
20         Pursuant to the Order Accepting Findings and Recommendations of the
21    United States Magistrate Judge,
22         IT IS ADJUDGED that the decision of the Administrative Law Judge is
23    AFFIRMED. Judgment is hereby entered in favor of Defendant.
24
25
26    DATE: September 8, 2020           ___________________________________
                                        HON. JOSEPHINE L. STATON
27                                      UNITED STATES DISTRICT JUDGE
28
